Citation Nr: 0005715	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  96-16 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for dysthymic disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for mitral valve prolapse with pacemaker.

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual employability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to July 1975, 
and from 
July 1989 to June 1993.

The current appeal arose from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The RO, in pertinent part, denied 
entitlement to service connection for heart disease.

In November 1996 the RO granted entitlement to service 
connection for dysthymic disorder with assignment of a 30 
percent evaluation.  A statement from the representative 
subsequent to this rating decision questioning the 30 percent 
evaluation assigned constituted a notice of disagreement with 
the above determination.

In November 1997 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions referable to the claim for service 
connection for heart disease.

In January 1999 the RO affirmed the denial of entitlement to 
service connection for heart disease, affirmed the 30 percent 
evaluation for dysthymic disorder, and denied entitlement to 
a TDIU.  The testimony taken at the May 1999 hearing before a 
hearing officer at the RO constituted a notice of 
disagreement with the January 1999 rating decision.  The 
veteran was issued a statement of the case on the issues of 
the denial of an initial evaluation in excess of 30 percent 
for dysthymic disorder, a TDIU, and service connection for 
heart disease.  

The August 1999 supplemental statement of the case was 
limited to the issues of entitlement to an increased 
evaluation for dysthymic disorder and a TDIU.

In August 1999 the RO granted entitlement to service 
connection for mitral valve prolapse with pacemaker with 
assignment of a 10 percent evaluation.

In his August 1999 substantive appeal to the Board, the 
veteran specified that he was appealing all issues; namely, 
the denial of entitlement to an initial evaluation in excess 
of 30 percent for dysthymic disorder and a TDIU, and the 10 
percent for mitral valve prolapse with pacemaker.  The RO did 
not issue a statement of the case with respect to the issue 
of the evaluation of 10 percent for mitral valve prolapse 
with pacemaker.  

Where there has been an initial RO adjudication of a claim 
and a notice of disagreement as to its denial, the claimant 
is entitled to a statement of the case, and the RO's failure 
to issue such is a procedural defect requiring remand.  
Godfrey v. Brown, 7 Vet. App. at 408-10 (1995); Manlincon v. 
West, 12 Vet. App. 238 (1999).

The case has been returned to the Board for further appellate 
review.


REMAND


These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


Concerning the appellant's well grounded claims of 
entitlement to increased evaluation for his dysthymic 
disorder and a TDIU, see Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992), the Board is of the opinion that such 
claims should be remanded to the RO for further evidentiary 
development, to include comprehensive VA examinations.

Firstly, it has been quite some time since the appellant's 
service-connected disabilities have been evaluated on the 
basis of VA examination.  The appellant has presented medical 
records in support of his case, but, again, he has not been 
scheduled for relevant VA examinations in a long period of 
time.  Thus, the actual current status - nature and extent of 
severity - of his service-connected disabilities is not 
known.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991) and 
38 C.F.R. § 3.103(a) (1999), the Board is deferring 
adjudication of the claimant's appeal pending a remand of the 
case to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter(s) which the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his service-
connected dysthymic disorder, mitral 
valve prolapse with pacemaker, hiatal 
hernia, and bilateral hearing loss.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports and those from a Vet Center from 
which the veteran reports obtaining 
treatment for his dysthymic disorder.

3.  The RO should arrange for a VA 
psychiatric examination of the veteran to 
ascertain the extent of severity of his 
dysthymic disorder.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination, and 
the examiner must annotate the claims 
file in this regard.  Any further 
indicated special studies should be 
conducted.  The examiner should identify 
all of the veteran's associated 
symptomatology in order to determine the 
impairment caused by dysthymic disorder.  
If there are other psychiatric disorders 
found, in addition to dysthymic disorder, 
the examiner should specify which 
symptoms are associated with each 
disorder(s).  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
If a psychiatric disorder(s) other than 
dysthymic disorder is or are found on 
examination, the examiner should offer an 
opinion as to whether any such disorder 
is causally or etiologically related to 
dysthymic disorder, and, if so related, 
whether the veteran's dysthymic disorder 
has any effect on the severity of any 
other psychiatric disorder.  

Following evaluation, the examiner should 
provide a numerical score on the Global 
Assessment of Functioning (GAF) Scale 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from dysthymic disorder.  The examiner 
must include a definition of the 
numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.  If the historical 
diagnosis of dysthymic disorder is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  The 
examiner must be requested to express an 
opinion as to the impact of the veteran's 
dysthymic disorder on his ability to 
work.  The examiner must opine as to 
whether his dysthymic disorder has 
rendered him unable to work or 
unemployable.  Any opinions expressed 
must be accompanied by a complete 
rationale.

4.  The RO should arrange for a VA 
cardiology examination of the veteran by 
an appropriate specialist for the purpose 
of ascertaining the nature and extent of 
severity of his mitral valve prolapse 
with pacemaker implantation.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination and the examiner must 
annotate the examination report that such 
review was undertaken.  Any further 
indicated special studies must be 
conducted.  Any opinions expressed by the 
examiner as to the severity of the 
appellant's heart disease must be 
accompanied by a complete rationale.

5.  The RO should arrange for VA 
audiology-ear disease examinations of the 
veteran by appropriate specialists for 
the purpose of ascertaining the nature 
and extent of severity of his bilateral 
hearing loss.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations and the examiners must 
annotate the examination reports that 
such reviews were undertaken.  Any 
further indicated special studies must be 
conducted.  Any opinions expressed by the 
examiner(s) as to the severity of the 
appellant's bilateral hearing loss must 
be accompanied by a complete rationale.

6.  The RO should arrange for a VA 
gastrointestinal examination of the 
veteran by an appropriate specialist for 
the purpose of ascertaining the nature 
and extent of severity of his hiatal 
hernia.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduct and 
completion of the examination and the 
examiner must annotate the examination 
report that such review was undertaken.  
Any further indicated special studies 
should be conducted.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

7.  The RO should issue a statement of 
the case as to the denial of entitlement 
to an initial evaluation in excess of 10 
percent for mitral valve prolapse with 
pacemaker.  The veteran should be 
notified of the need to file a 
substantive appeal within the requisite 
period of time if he wishes appellate 
review.

8.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
an initial evaluation in excess of 30 
percent for dysthymic disorder to include 
documentation of its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(1999), and entitlement to a TDIU.

If the benefits sought on appeal, for which a timely notice 
of disagreement has been filed, are not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, this case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




